 

Exhibit 10.38

 

 





[tlogo.jpg] 

 







September 7, 2011

 

Revision 1

 

Mr. Carl R. Daniels

1715 Pearl Way

Oxnard, CA 93035

 

Dear Carl:

 

Congratulations and welcome to Lumber Liquidators. This letter confirms our
offer of employment with Lumber Liquidators Holdings, Inc. or one of its
subsidiaries (individually and collectively, as applicable, “Lumber
Liquidators”). The details of our offer are as follows:

 

•Title: Senior Vice President, Supply Chain

 

•Reports to: Rob Lynch ~ President & COO

 

•Estimated Start Date: October 31, 2011

 

•Annual Base Salary: $285,000 and a one time sign on bonus of $25,000 to be paid
after 30 days of continuous employment. Lumber Liquidators currently processes
payroll on a weekly basis. This is subject to change. We strongly encourage
employees to receive their pay via direct deposit. You will receive more
information about direct deposit during new hire orientation.

 

•Overtime Exemption Status: Exempt

 

•Relocation: Please refer to the attached Corporate Relocation Policy for
Managers and the Relocation Expense Agreement for information regarding
relocation benefits offered to you.

 

 
 

  

•Incentive Plan: You will be eligible to receive a yearly bonus in an amount up
to 50% of your base salary consistent with the applicable Annual Bonus Plan.
Historically, a portion of an individual’s bonus has been based upon Lumber
Liquidators’ performance as a company and the remainder on goals and
accomplishments specific to the individual’s position. The awarding (or decision
not to award) a bonus and the amount thereof is a decision left to the sole
discretion of Lumber Liquidators. Any employee bonus plan is subject to
amendment, modification or termination. The amount of any bonus awarded would be
prorated based on your date of hire in 2011.

 

•Stock Options: A recommendation will be made to the Compensation Committee of
Lumber Liquidators’ Board of Directors that you receive Lumber Liquidators
non-qualified stock options with a cumulative value of $300,000 using the
Black-Scholes-Merton method as of the date of award. If approved by the
Compensation Committee, any option award will be granted under, subject to and
governed by the 2007 Equity Compensation Plan, and shall be evidenced by a stock
option grant agreement. The agreement will specify, among other things, the
vesting schedule, consequences of termination of employment and other applicable
terms and conditions. The timing and amount of any such award to you is subject
to the discretion of the Compensation Committee and the Boiard of Directors. The
Compensation Committee will meet on November 17, 2011.

 

•Performance Review and Merit Increase: You will be eligible to participate in
Lumber Liquidators’ annual performance review and merit program. Performance
reviews are conducted in the first quarter, and merit increases, if given are
typically applied by the end of April. Your 2012 merit increase, if given, would
be prorated for your date of hire in 2011. Your direct supervisor will discuss
the details of this program with you.

 

•Benefits Eligibility: You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.
During your orientation on your first day of employment, you will receive more
information regarding these plans. If you did not previously receive our
2011/2012 benefits guide, you will be given one during orientation.

 

•Paid Time Off (PTO): You will be entitled to 160 hours annually of Paid Time
Off (PTO) per terms and conditions of the PTO policy. PTO for 2011 will be
prorated based on your date of hire.

 

•Holidays: Lumber Liquidators observes six scheduled holidays each year. Those
holidays currently are New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. The holiday schedule is established in
advance of each year and is subject to change.

 

 
 



 

This offer of employment is contingent on the satisfactory results of a drug
screening test, background verification, and your execution of the
Confidentiality, Non-Solicitation and Non-Competition Agreement and your ability
to show that you are eligible to work in the United States. You must complete
the pre-employment drug screen within 48 hours of the verbal acceptance of this
offer. You must bring a photo identification card with you to drug testing.

 

On your first day of employment, please arrive at 8:30 am and call Shonda
Brayboy at extension 7642 from the courtesy phone in the lobby to inform her of
your arrival. You will attend a brief new hire orientation. During orientation
you will tour the warehouse, so please wear flat, closed toe shoes on your first
day. At orientation you will be required to provide your social security card
for payroll purposes, and proof of identity and employment eligibility in order
to complete an Employment Eligibility Verification (I-9) form. A list of
acceptable documents is enclosed. Please note that, if you do not have one
document from List A, you must bring one document from List B and one document
from List C.

 

Please ensure that you bring the proper documentation with you on your first day
of employment. Your subsequent failure to provide the necessary documentation as
required by federal law may result in the termination of your employment. Please
note that your name for payroll purposes must match exactly with your social
security records.

 

To expedite the orientation process, please complete the attached forms and
bring these with you on your first day. They will be collected during
orientation. If you have any questions regarding completion of these forms, you
may ask those during orientation.

 

Please acknowledge your acceptance of this offer by signing and returning the
original of this letter to me no later than your first day of employment. A copy
of the letter is enclosed for your records. If you wish to return this document
via fax, the Human Resources fax number is 757-259-4286. The original must still
be returned. Lumber Liquidators’ mailing address is 3000 John Deere Road, Toano,
VA 23168. You may also bring the letter with you on your first day of employment
if you’re unable to ensure delivery to me prior to your first day. If you have
questions regarding any of the above, please feel free to contact me at
757-566-7486.

 

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time. You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 

Carl, we are pleased and excited that you will be joining the Lumber Liquidators
team! We look forward to working with you to further our success. Please let me
know if I can do anything now or in the future to help you.

 

Welcome aboard!

 

 
 



 

Sincerely,

 

/s/ Kelli Carter

Kelli Carter

Senior Recruiter

 

ACKNOWLEDGEMENT and AGREEMENT: As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding of its contents. I agree,
that should I terminate employment with Lumber Liquidators; any monies owed for
personal expenses will be deducted from my final paycheck.

 

Signature: /s/ Carl R. Daniels   Date: 9/8/2011   Mr. Carl R. Daniels    

 

Cc:     Jean Matherne - SVP, Human Resources

 

Attachments: Form VA-4 Virginia State Tax Withholding   Form 1-9   New Hire
Announcement Form   Confidentiality, Non-Solicitation and Non-Competition
Agreement   Annual Bonus Plan Document Executive Management   Relocation Expense
Agreement   Relocation Reimbursement Form   Corporate Relocation Policy

 

 

 

 

